Citation Nr: 1116336	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-16 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for diabetic retinopathy.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel







INTRODUCTION

The appellant served on active duty from June 1965 to April 1969.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which continued the previously assigned noncompensable disability rating for diabetic retinopathy.  The appellant submitted a notice of disagreement with this determination in May 2008, and timely perfected his appeal in May 2009.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of the claim.  In his May 2009 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

Employability

In adjudicating the current appeal for an increased rating, the Board has not overlooked the United States Court of Appeals for Veterans Claims (Court) recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the June 2009 VA eye examination report noted that the appellant was employed full-time as a warehouseman, with no time lost due to service-connected diabetic retinopathy.  See VA Eye Examination Report, June 9, 2009.  Accordingly, the issue of TDIU is not presently before the Board.



FINDINGS OF FACT

1.  Prior to June 9, 2009, the competent medical evidence of record indicates that the appellant's service-connected diabetic retinopathy was manifested by corrected visual acuity of 20/20 in each eye.  

2.  As of June 9, 2009, the competent medical evidence of record the appellant's service-connected diabetic retinopathy is manifested by corrected visual acuity of 20/20 in the right eye and 20/50 in the left eye.  

3.  The medical and other evidence of record does not demonstrate that the appellant's service-connected diabetic retinopathy is manifested by incapacitating episodes.

4.  The medical and other evidence of record does not demonstrate that the appellant's service-connected diabetic retinopathy, alone, renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to June 9, 2009, the criteria for a compensable rating for diabetic retinopathy were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.76, 4.79 and Codes 6006, 6066, 6099-6079 (2010).

2.  As of June 9, 2009, the criteria for a disability rating of 10 percent, and no more, for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.76, 4.79 and Codes 6006, 6066, 6099-6079 (2010).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).



Duties to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the appellant's claim, a letter dated in January 2008, partially fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187; Pelegrini II.

The Board notes that the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the in rating cases, a claimant must be informed of the rating formulae for all possible schedular ratings for an applicable rating criteria.  In this case, the RO notified the appellant of all applicable rating formulae in the January 2008 notice letter, which suffices for Dingess notice.  Dingess also held that VA notice must include information regarding the effective date that may be assigned.  This was also accomplished in the aforementioned letter.

The Board is also aware of the Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court found that, at a minimum, adequate VCAA notice requires that: (1) VA notify the claimant that, to substantiate such a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.

The Board notes that a September 2008 notice letter advised the appellant that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment, and specific tests or measurement results.  The Board accordingly finds that the appellant has received notice of the requirements for higher rating as articulated in Vazquez-Flores.  The Board adds that the Court's decision in Vazquez-Flores was recently vacated, in part, by the United States Court of Appeals for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Although the September 2008 Vazquez-Flores notice letter was not sent prior to the initial adjudication of the claim, this was not prejudicial to the appellant, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated and a statement of the case was provided to the appellant in April 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Duties to Assist

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in February 2008 and June 2009.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected diabetic retinopathy since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant seeks an increased disability rating for his service-connected diabetic retinopathy.

Relevant Law and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2002).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).  While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and increase in the disability rating is at issue, it is generally the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Specific Schedular Rating Criteria

The appellant is currently rated under Diagnostic Code 6099-6079 for his diabetic retinopathy.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2010).  Diagnostic Code 6099 refers to an unlisted disability of the eye.  Diagnostic Code 6079 pertains to impairment of central visual acuity.  Where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2010).

The regulations for the rating of eye disabilities were recently amended.  However, the new rating criteria are applicable to applications for benefits received by VA on or after December 10, 2008.  As the appellant's appeal for an increased disability rating stems from a January 2007 claim, the new eye regulations and rating criteria are not for application in the present case.  See Notice, 73 Fed. Reg. 66544 (November 10, 2008).

Retinopathy is rated either based on visual impairment or on incapacitating episodes, whichever results in higher evaluation.  For VA purposes an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other health care provider.  See 38 C.F.R. § 4.79, Code 6006 (2010), General Rating Formula for Diagnostic Codes 6000 through 6009, Note (2010).  In this case there is no evidence of prescribed bed rest.  That is, there is no evidence of incapacitating episodes as defined for rating purposes.  

The RO has properly rated the appellant's diabetic retinopathy based on loss of visual acuity.  For VA purposes, the severity of visual acuity loss is determined by applying the criteria set forth in 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6066 (2010).

Evaluation of central visual acuity is based on corrected distance vision with central fixation.  That is, distance vision using glasses.  See 38 C.F.R. § 4.76(b)(1) (2010).  

Eye ratings provide special rules.  To evaluate the impairment of visual acuity where a claimant has a reported visual acuity that is between two sequentially listed visual acuities, VA will use the visual acuity, which permits the higher evaluation.  See 38 C.F.R. § 4.76(b)(4) (2010).  In other words, if the visual acuity exceeds one rating criteria, by any amount, the claimant gets the next higher evaluation.  

A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  See 38 C.F.R. § 4.84a (2010).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6066 (2010).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  Id.

Facts and Analysis

An August 2004 VA optometry consultation record revealed the appellant's corrected visual acuity in each eye was 20/25.  An April 2005 optometry note reflected uncorrected visual acuity of 20/25 in the right eye and 20/40 in the left eye.  A November 2006 optometry note showed corrected visual acuity of 20/30 in each eye.  

In January 2007, the appellant was examined for VA by a private optometrist.  The appellant reported that he was not able to read or work on a computer for long periods, as his eyes would water and his vision became blurry.  This sometimes affected his driving.  Fundoscopic examination disclosed mild cataracts in both eyes.  The right eye had proliferative diabetic retinopathy with neovascularization, exudate, and cotton wool spots.  The left eye had nonproliferative diabetic retinopathy.  Visual acuity examination showed far vision in the right eye to be 20/50 uncorrected and 20/20 corrected.  Uncorrected near vision on the right was 20/100, corrected to 20/20.  Far vision in the left eye was 20/70 uncorrected and 20/20 corrected.  Uncorrected near vision on the left was 20/100, corrected to 20/20.  There was no diplopia.  

On a VA ophthmalogy consultation in June 2007, the appellant's far vision was 20/20 on the right and 20/50 on the left, with his current glasses.  There was no report of the effects of further correction.  

In July 2007, the appellant had focal laser treatment for clinically significant macular edema (CSME) of the left eye.  While the need for surgery indicates deterioration in the condition, the purpose of treatment is to improve the condition.  Consequently, having had surgery does not mean that a higher rating is in order.  Rather, the post surgical results must be considered.  

When seen at the VA eye clinic in October 2007, far vision was 20/20 on the right and 20/40 on the left with his current glasses.  

The appellant was seen by a private optometrist for VA in February 2008.  His history of diabetic retinopathy and laser surgery was noted.  He reported distorted and blurred vision and difficulty with small print or after extended reading.  Examination disclosed cataracts and diabetic retinopathy in both eyes.  Visual acuity examination revealed uncorrected far vision on the right was 20/50, correctable to 20/20.  Uncorrected near vision on the right was 20/100 correctable to 20/20.  Uncorrected far vision on the left was 20/60, correctable to 20/25.  Uncorrected near vision on the left was 20/200 correctable to 20/20.  

In May 2008, the VA eye clinic reported far vision was 20/25 in both eyes with the Veteran's current prescription.  On optometry consult in July 2008, corrected visual acuity was again 20/25 in both eyes.  An optometry note of February 2009 shows 20/40 in the right eye and 20/60 in the left eye.  However, with a change in prescription, both eyes were correctable to 20/20.  

A VA ophthmalogy note, dated in April 2009, shows far vision of 20/30 on the right and 20/60 on the left, with the appellant's current glasses.  A new prescription was recommended.  In May 2009, the appellant went to the VA optometry clinic and complained that he could not see out of his current glasses.  It was explained to him that he was experiencing vision changes related to his diabetes.  Visual acuity with his old prescription was 20/30 and 20/40.  Changes were recommended to correct both eyes to 20/20.  The assessment was blurry vision and presbyopia.  New glasses were dispensed.  

The report of the June 2009 VA eye examination shows the appellant had laser treatment for CSME of the left eye.  The edema had resolved, but the decrease in left eye vision remained.  The appellant reported that he had a decrease in left eye vision.  Images in the left eye appeared distorted with decreased depth perception.  In the right eye, uncorrected distance vision was 20/50, with correct distance vision of 20/20.  Right eye uncorrected near vision was 20/80, corrected to 20/20.  In the left eye, uncorrected distance vision was 20/70, with correct distance vision of 20/50.  Left eye uncorrected near vision was 20/80, corrected to 20/50.  The diagnoses were diabetes with moderate background nonproliferative retinopathy; and, decreased vision of the left eye secondary to residuals of CSME.  The examiner explained that the CSME caused the architecture of the retina to become stretched.  Once the edema resolved, the retinal architecture did not return to normal, thus resulting in decreased vision.  Also, decreased vision in one eye would limit the appellant's depth perception.  

While the appellant, as a lay witness, is competent to report as to his failing eyesight, trained medical personnel using specialized equipment are required to determine the extent of the disability.  See 38 C.F.R. §§ 4.75, 4.76 (2010).  As late as May 2009, the medical findings demonstrated that the appellant's visual acuity was correctable to 20/20.  That is well within the 20/40 for each eye, for which a noncompensable rating is provided.  It was not until the most recent examination, in June 2009, that the left eye could not be corrected to any better than 20/50.  The right eye was correctable to 20/20.  Consequently, the preponderance of evidence shows that the criteria for a compensable evaluation were not met prior to the June 9, 2009 VA examination.  

On the June 9, 2009 VA examination, the left eye was not correctable beyond 20/50 and the examiner explained that was due to stretching from the previous macular edema.  The limitation of visual acuity to 20/50 meets, but does not exceed the criteria for a 10 percent rating.  The Board has considered the issues raised by the Court in Hart, supra, and whether staged ratings should be assigned.  In this case, staged ratings are appropriate.  The competent evidence supports a finding that the appellant's service-connected impairment of visual acuity significantly changed as of June 9, 2009.  A 10 percent rating is awarded from that date.  

As discussed above, the appellant's complaints of blurred vision on extended reading, driving, or computer use do not meet any applicable criteria for a higher rating.  Similarly, treatment such as surgery or the need for new glasses does not indicate that a higher rating is warranted.  

Based on the above evidence, the Board concludes that the preponderance of the evidence is against a finding that appellant is entitled to a compensable disability rating prior to June 9, 2009, or in excess of 10 percent from June 9, 2009, for his diabetic retinopathy.  

III.  Extraschedular Consideration

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2010) have been considered whether or not they were raised by the appellant as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  See 38 C.F.R. § 3.321(b)(1) (2010).  While the appellant may disagree, the preponderance of medical evidence shows that the manifestations of the service-connected visual impairment are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are rendered inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the appellant that his service-connected diabetic retinopathy has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  The examiner concluded the June 2009 VA eye examination stating that the appellant's visual impairment would have only a mild effect on his daily activities such as chores, sports, recreation, and grooming; and, no effect on shopping, exercise, travelling, feeding, bathing, dressing, toileting and driving.  The examiner noted that the appellant worked as a warehouseman and expressed the opinion that there were no significant effects on his occupation.  

The mere assertion or even evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  See 38 U.S.C. § 1155 (West 2002).  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of 38 C.F.R. §  3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  See VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A compensable disability rating for diabetic retinopathy prior to June 9, 2009, is denied.  

A 10 percent disability rating, but no higher, for diabetic retinopathy is granted, effective June 9, 2009, and subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


